Case 21-10514-SLM               Doc 13        Filed 02/18/21 Entered 02/18/21 13:26:00    Desc Main
                                             Document      Page 1 of 1



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)
Donald V. Biase, Chapter 7 Trustee
PO Box 646
Essex Fells, NJ 07021
(973) 618-1008

In Re:                                                      Case No.: 21-10514-SLM

Stephen Norman Weiss Stephen Norman
Weiss                               Honorable: Stacey L. Meisel

                                                            Chapter 7
                                       Debtor(s).


            NOTICE TO UNITED STATES TRUSTEE OF CHANGE OF NO-ASSET
                    CHAPTER 7 CASE TO ASSET CHAPTER 7 CASE


The above-entitled Chapter 7 case should be designated as an Asset Chapter 7 Case.

AMOUNT OF FUNDS ON HAND: $0.00

If there are no funds on hand, but assets that will produce funds for this estate, indicate actual or
estimated value of the assets:

ACTUAL VALUE: Unknown

ESTIMATED VALUE: Unknown

OTHER INFORMATION RELATING TO STATUS OF CASE:

                                                     /s/Donald V. Biase
                                                     Donald V. Biase, Chapter 7 Trustee
Dated: February 18, 2021
